Citation Nr: 0715008	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-01 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a gunshot wound to the head.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The appellant had Recognized Guerilla service from May 1943 
to October 1945.

The veteran's appeal as to the issues listed above arose from 
a July 2004 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  In June 2006, the Board remanded the claim for 
additional development.  


FINDINGS OF FACT

1.  In an unappealed decision dated in November 2001, the RO 
denied a claim of entitlement to service connection for 
residuals of a gunshot wound to the head.

2.  The evidence received since the RO's November 2001 
decision which denied service connection for residuals of a 
gunshot wound to the head, which was not previously of 
record, and which is not cumulative of other evidence of 
record, does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's November 2001 decision which denied a claim of 
entitlement to service connection for residuals of a gunshot 
wound to the head; the claim for service connection for 
residuals of a gunshot wound to the head is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material

A review of the claims file shows that in May 2000 and 
November 2001, the RO denied entitlement to service 
connection for residuals of a gunshot wound to the head.  He 
was notified of these decisions and of his appellate rights.  
There was no appeal, and the RO's decisions became final.  
See 38 U.S.C.A. § 7105(c)(West 2002).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. § 
5108.

In January 2004, the veteran filed to reopen his claim, and 
in July 2004 the RO denied the claim.  The veteran has 
appealed.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2006).

The most recent and final denial of this claim was the RO's 
decision dated in November 2001.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's November 2001 decision.  See 38 U.S.C.A. § 
5108.  When determining whether the evidence is new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b); 
see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).  
However, 38 U.S.C.A. § 1154 does not alter the fundamental 
requirement of a diagnosis, or a medical nexus to service.  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996).  

The most recent final denial of this claim was in November 
2001.  The evidence of record at the time of the RO's 
November 2001 decision included the veteran's service records 
and service medical records.  A "personal record," dated in 
November 1945, showed that the veteran indicated that to the 
best of his knowledge, he was "sound and well."  A January 
1945 physical examination report showed that his nervous 
system was clinically evaluated as normal, and did not note 
any relevant findings or diagnoses.  

An "Affidavit for Philippine Army Personnel," dated in 
November 1945 and signed by the veteran, contained a section 
entitled "chronological record of wounds and illnesses 
incurred" under which was noted "none."  

Other evidence included statements from a private physician, 
dated in 2000 and 2001.  The statement dated in 2000 noted 
that the veteran had been receiving treatment since 1999 for 
symptoms that included forgetfulness, dizziness, headache, 
and "sudden momentary mental black out."  The statement 
notes a "past history" of a gunshot wound to the head which 
contributed to the present illness and complaints."  The 
statement further noted that the veteran had been treated for 
six months for his head wound, and contained a detailed 
description of the gunshot wound, to include a skull 
fracture.  The diagnosis was transient ischemic attacks, 
senile dementia, secondary to cerebral circulatory 
insufficiency and intermittent claudication.  The statements 
dated in 2001 made reference to treatment for the veteran's 
complaints of leg pain, especially while walking, and 
intermittent claudication of his legs.  

The only medical evidence received since the RO's November 
2001 decision consists of a statement from a private 
physician, dated in May 2004, in which it is asserted that 
the veteran was treated for back pain, fever, and other body 
aches, and that he was prescribed anti-inflammatory drugs and 
other medications beginning in June 2000.  In addition, in a 
January 2004 treatment, the veteran complained of cough, 
fever, and dizziness.  

Other evidence includes two affidavits, received in July 2004 
and December 2006.   The affidavit received in July 2004 was 
signed by two men (J.G., and F.O.A.) who assert that they 
fought in World War II, and that the veteran was hit by a 
bullet while fighting Japanese forces at Balete Pass in Neuve 
Vizcaya, and that the veteran stayed in the Balete Pass/Neuve 
Vizcaya area for about a year between 1944 and 1945.  

The affidavit received in December 2006 was signed by two 
men, (A.P.S.) and (R.G.P.), who assert that they are World 
War II veterans, that they are acquainted with the veteran, 
that the all of the allegations made by the veteran in a 
statement, received in January 2007 (discussed infra), are 
true and correct.  

The veteran's statement, received in January 2007, shows that 
he asserts, in relevant part, that he was shot in the head 
while fighting Japanese forces in 1944.  

With regard to the evidence other than the veteran's 
statements, the evidence that was not of record at the time 
of the RO's November 2001 decision is not cumulative, and is 
"new" within the meaning of 38 C.F.R. § 3.156.  However, the 
Board finds that this evidence is not material.  In 
particular, the only medical evidence, i.e., the statement 
from a private physician, dated in May 2004, does not state 
that the veteran has residuals of a gunshot wound to the 
head, nor does otherwise attribute any current symptoms to 
such an injury.  

With regard to the affidavits, they assert an in-service head 
injury, but the authors are not shown to be competent to 
assert that there is a nexus between any current symptoms and 
the veteran's service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Further, to the extent that the 
authors assert that the veteran suffered a gunshot wound to 
the head during service, their statements are found to be 
inherently incredible.  Again, the service records made 
contemporaneous to service show that in November 1945 the 
veteran himself denied receiving any wounds during service.  
Physical examination in January 1945 revealed no complaints 
or findings of residuals of a gunshot wound to the head.  

The only other pertinent evidence received since the November 
2001 denial of the claims consists of written testimony from 
the veteran.  The Board points out that, although a lay 
person is competent to testify as to observable symptoms, see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is 
not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a lay person's observation is competent.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  The veteran's 
statements are not new and material evidence, see Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999), and are 
insufficient to reopen the claim.  Savage; Moray v. Brown, 5 
Vet. App. 211 (1993).

Given the foregoing, the Board finds that the submitted 
evidence does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  The claim is 
therefore not reopened.  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in May 2004, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claim.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board also notes that the VCAA letter was sent to the veteran 
prior to the RO's July 2004 decision that is the basis for 
this appeal.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  In April 2007, the veteran was 
provided with sufficient notice, and in any event, as the 
claim has been denied, any questions as to the disability 
ratings or the appropriate effective dates to be assigned are 
moot.  Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

In a recent decision, Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court stated that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  A review of the May 2004 VCAA 
notice shows that the veteran was notified that his claim for 
service connection for residuals of a gunshot wound to the 
head had most recently been denied in November 2001.  The 
letter further informed the veteran of the criteria for 
service connection, and that he had to submit new and 
material evidence to reopen his claim, including new and 
material evidence of an inservice injury.  In addition, the 
veteran has argued at length that he sustained the claimed 
condition due to his service, and his arguments indicate that 
he has actual knowledge of what evidence constitutes new and 
material evidence relating to his claim.  In summary, the 
veteran has been provided with adequate notice of what 
constitutes new and material evidence to reopen his claims 
for service connection.  Kent.   

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  Although the veteran has not 
been afforded an examination, and an etiological opinion has 
not been obtained, as the Board has determined that new and 
material evidence has not been presented, a remand for an 
examination and/or an etiological opinion is not required to 
decide the claim.  See 38 U.S.C.A. § 5103A(f) (West 2002).  
The Board concludes, therefore, that decisions on the merits 
at this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for residuals of a gunshot wound 
to the head is denied. 


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


